            Case 1:19-cv-00239-SAG Document 16 Filed 04/15/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND

ALLSTATE INSURANCE COMPANY, *

       Plaintiff,                           *

       v.                                   *       Case No. 1:19-CV-00239-GLR

TORNESHA GAINES, et al.,                    *

       Defendants.                          *

   *        *       *    *      *       *       *      *      *       *      *       *      *

                 DEFENDANT TORNESHA GAINES’ MOTION TO STAY

       Defendant Tornesha Gaines (hereinafter “Underlying Plaintiff”), by and through her

undersigned counsel, hereby submits this Motion to Stay.

       This case should be stayed pending the ultimate resolution of a case currently pending in

the Court of Special Appeals, Daquantay Robinson v. CX Reinsurance Company limited, et al.,

No. 01888, September Term 2016 (the “Robinson Case”). This Court has recently reiterated the

standard for addressing a Motion to Stay:

       When considering a discretionary motion to stay, courts typically examine three
       factors: (1) the impact on the orderly course of justice, sometimes referred to as
       judicial economy, measured in terms of the simplifying or complicating of issues,
       proof, and questions of law which could be expected from a stay; (2) the hardship
       to the moving party if the case is not stayed; and (3) the potential damage or
       prejudice to the non-moving party if a stay is granted.

Int'l Refugee Assistance Project v. Trump, 323 F. Supp. 3d 726, 731 (D. Md. 2018).              Of

particular note, this Court reiterated the principle that, “where the Supreme Court may shortly

provide definitive guidance on key legal questions that could impact the viability of some or all

of the claims asserted by [one of the parties], considerations of judicial economy strongly



                                                1
          Case 1:19-cv-00239-SAG Document 16 Filed 04/15/19 Page 2 of 5



counsel in favor of a stay.” Id. at 734 (emphasis added). All three of the foregoing factors

support entering a stay in this case.

       Here, staying this matter pending the resolution of the Robinson Case will do much to

serve the interests of judicial economy. The litigants in the Robinson Case have squarely

presented to the Court of Special Appeals the issue of which insurance allocation rule Maryland

applies in lead-based paint personal injury lawsuits.       As detailed in Underlying Plaintiff’s

concurrently-filed Motion for Certification, no Maryland Court has ever directly addressed this

issue. As further detailed in Underlying Plaintiff’s Motion for Certification, this is the central

and controlling issue in this case. The Court of Special Appeals’ decision in the Robinson Case

will therefore be the first Maryland appellate authority that directly addresses the central issue in

this case. Underlying Plaintiff further expects that, regardless of which way the issue is decided,

one or both of the parties to the Robinson Case will seek certiorari to the Court of Appeals to

permit that Court—the final arbiter of Maryland law—to pass on this issue. Thus, just as in

International Refugee Assistance Project, 323 F. Supp. 3d at 734, Maryland’s appellate courts

will soon provide some “definitive guidance” on the heart of the legal dispute in this case.

Accordingly, “considerations of judicial economy strongly counsel in favor of a stay.” Id.

       Allstate will not suffer any hardship if a stay is granted. This matter is but one of myriad

open cases and/or claims in which Allstate has exposure based upon the actions of its many

insureds. Staying a few cases pending the decisive resolution of the central issue in this case by

Maryland’s appellate courts will not present a substantial burden to a large insurance company

such as Allstate. Moreover, Allstate will not incur any costs during the pendency of the stay, as

discovery or investigatory actions need be taken in relation to this case. When Maryland’s



                                                 2
             Case 1:19-cv-00239-SAG Document 16 Filed 04/15/19 Page 3 of 5



appellate courts resolve the issues presented in the Robinson Case, this matter can pick up

precisely where it left off.

           There is, however, potentially grave prejudice to Underlying Plaintiff if a stay is not

granted. As discussed in Underlying Plaintiff’s Motion for Certification, federal precedent

indicates that the Fourth Circuit was persuaded that Maryland applies the pro-rata insurance

allocation rule in both property damage and lead-based paint personal injury cases.                         See

Pennsylvania Nat. Mut. Cas. Ins. Co. v. Roberts, 668 F.3d 106 (4th Cir. 2012).1 If, relying on

Roberts, this Court grants Allstate the relief it seeks, but Maryland’s appellate courts later

determine that Maryland does not apply the pro-rata rule in lead-based paint personal injury

cases, Underlying Plaintiff will have been unjustly divested of insurance coverage for a large

portion of her injuries. This is simply too great a risk for this Court to permit. Instead, this

Court should simply stay this case so that Maryland’s appellate courts can directly address this

issue.

           In summary, the interests of judicial economy would be well served by a stay in this case,

as Maryland’s appellate courts will soon provide definitive guidance on the determinative issue

in this case. Furthermore, a stay would protect Underlying Plaintiff from a potential grave

injustice, and would not in any way prejudice Allstate.                  For all of the foregoing reasons,

Underlying Plaintiff respectfully requests that this Court stay this matter pending the ultimate

resolution by Maryland’s appellate courts of the Daquantay Robinson v. CX Reinsurance

Company limited, et al., case, currently pending in the Court of Special Appeals of Maryland,

Case No. 01888, September Term 2016.




1   Underlying Plaintiff contends that the Roberts decision is inapplicable under the facts of this case.
                                                         3
Case 1:19-cv-00239-SAG Document 16 Filed 04/15/19 Page 4 of 5



                                  Respectfully Submitted,


                                   /s/ J. Marks Moore III
                                   J. Marks Moore III (Bar No. 00035)
                                   Stephen S. McCloskey (Bar No. 04640)
                                   Matthew J. McCloskey (Bar No. 20097)
                                   Semmes, Bowen & Semmes
                                   Suite 1400
                                   25 South Charles Street
                                   Baltimore, Maryland 21201
                                   410-539-5040
                                   mmoore@semmes.com
                                   smccloskey@semmes.com
                                   mmccloskey@semmes.com
                                   Attorneys for Defendant
                                  Tornesha Gaines




                              4
         Case 1:19-cv-00239-SAG Document 16 Filed 04/15/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

       I CERTIFY that on this 12th day of April, 2019, a copy of the foregoing Defendant’s

Motion to Stay and proposed Order were served via e-filing and/or first class mail, postage

prepaid to:

Paul J. Weber, Esquire
Adam G. Smith, Esquire
Sean P. Hatley, Esquire
Amanda C. Sprehn, Esquire
Hyatt & Weber, P.A.
200 Westgate Circle, Suite 500
Annapolis, MD 21401

Counsel for Plaintiff
Allstate Insurance Company

Brian M. Spern, Esquire
The Law Office of Brian M. Spern
3701 Old Court Road – Suite 24
Baltimore, MD 21208

Attorney for Defendants, JAM #30
Corporation, SD-23 Corporation,
Stanley Rochkind, Charles Runkles,
and Dear Management & Construction
Company

Judge’s Courtesy Copy:
The Honorable George L. Russell, III



                                                 /s/ Matthew J. McCloskey
                                                 Matthew J. McCloskey


B2145389.DOCX




                                            5
